   Case 6:13-cr-00004-JRH-CLR Document 203 Filed 03/05/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION




UNITED STATES OF AMERICA


     V.                                               CR 613-004-04


TIDAESHA V. TAYLOR




                                       ORDER




     Presently before the Court is Defendant Tidaesha V. Taylor's

motion for early termination of supervised release.                        Taylor was

sentenced to serve 75 months in prison followed by three years of

supervised release upon her conviction for wire fraud conspiracy

and aggravated identity theft.            Taylor was also ordered to pay a

special    assessment     of    $200   and    restitution      in    the   amount   of

$208,231.00.

     Taylor began her term of supervised release with the United

States Probation Office in the               Northern   District of Georgia on

February    22,   2019.        Thus,   she    has   served    two-thirds      of    her

supervised    release     term.        Taylor   has     had   no    issues   of    non-

compliance.       She has maintained a stable residence and steady

employment except as affected by the COVID-19 pandemic; she has

not tested positive on any drug screen; and she is current on her

monthly payment obligations (though she still owes $195,900.22).

The United States Attorney's Office                 has not objected to early
   Case 6:13-cr-00004-JRH-CLR Document 203 Filed 03/05/21 Page 2 of 2



termination, and Taylor's supervising probation officer does not

oppose her motion.

        Upon the foregoing, and in consideration of the factors set

forth in 18 U.S.C. § 3553(a},IT IS ORDERED that Taylor's motion

(doc. 200) is GRANTED.      Tidaeha V. Taylor is hereby discharged

from her term of supervised release.        Taylor remains obligated to

pay monthly payments toward restitution.       The Clerk is directed to

send a copy of this Order to Mr. Wesley B. Fitch, United States

Probation Officer, 4500 Hugh Howell Road, Suite 405, Tucker, GA

30084.


     ORDER ENTERED at Augusta, Georgia, this               day of March,

2021.




                                       J.          HALE, CHIEF JUDGE
                                       united/states district court
                                         )yT44^RN DISTRICT OF GEORGIA
